DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/15/2022.  Claims 1-20 are pending.  Claims 1-3, 11, and 13-15 have been amended.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/189,511 is withdrawn in response to the Terminal Disclaimer filed 9/15/2022.
The rejection of claims 1, 9, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0191202) in response to Applicant’s amendments.  Accordingly, the rejections of claims 2-8, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Kim et al. (US 2021/0332521), Song et al. (US 2003/0000105), and Noh et al.  (US 2019/0048512) are also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Cho et al.  (US 2007/0017259) or Seo et al.  (KR 2008-0094513).
Regarding claims 1, 9, and 13, Lee discloses a laundry treating apparatus comprising: a drum configured to rotate about a rotation axis extending in a front-rear direction of the drum (20); and a lifter that is disposed at an inner circumferential surface of the drum such that a longitudinal direction of the lifter corresponds to the front-rear direction of the drum and that is configured to, based on the drum rotating, revolve around the rotation axis (100), wherein the lifter comprises a lifter frame (110) disposed at the inner circumferential surface of the drum and a frame cover that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum (120), wherein the lifter frame comprises (i) a frame base that is coupled to the inner circumferential surface of the drum and that includes a seating groove provided along a circumference of the frame base (bottom of 110), (ii) a frame upper plate spaced apart from the frame base toward a center of the drum (any portion of the upper part of 110), (iii) a frame sidewall connecting the frame upper plate to the frame base (111), and (iv) a pair of insertion protrusions that protrude from an inner surface of the lifter frame at a central portion of the inner surface with respect to a longitudinal direction of the lifter frame (112), and wherein a pair of mounting slots are defined in the drum such that the pair of insertion protrusions are inserted into the drum through the pair of mounting slots to couple the lifter frame to the inner circumferential surface of the drum (24); wherein the frame cover comprises: a cover upper plate having an inner surface that faces the frame upper plate (122); and a cover sidewall having a lower end and an upper end (side of 120), wherein the lower end of the cover sidewall is mounted on the seating groove (bottom of 120), and the upper end of the cover sidewall is connected to the cover upper plate (see side of 120 and 122); a washing tub configured to receive washing water, the drum configured to rotate within the washing tub (paragraphs 32, 55).
Lee does not expressly disclose only one pair of insertion protrusions that protrude from an inner surface of the lifter frame at the central portion; and the only one pair of insertion protrusions are inserted into the drum through the pair of mounting slots.  Rather, Lee is construed as showing two pairs of insertion protrusions at a central portion with corresponding mounting slots (24, 112).
Cho discloses a drum type washer having at least one lift (100), including a cover part (120), and a base part (101), the base part having hooks (106) provided to both sides of a lower portion of the base part (101), and recesses are provided to portions of a drum (6) to oppose the hooks which elastically fit into the recesses to be locked (paragraph 80).  Only a single pair of hooks in a central portion of the base part is depicted (101, 106).  Seo discloses a washing machine lifter (40) having hook portions (41) to mount the lifter (40) to a rotary tub (30) by being inserted into insertion portions (34a).  Only a single pair of hook portions in a central portion of the lifter is depicted (40, 41).
Because it is known in the art to mount a base part or lifter using a single pair of insertion protrusions as claimed, and the results of the modification would be predictable, namely, mounting the lifter/base in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have only one pair of insertion protrusions that protrude from an inner surface of the lifter frame at the central portion; and the only one pair of insertion protrusions are inserted into the drum through the pair of mounting slots.

Claim(s) 2-6, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202), in view of Cho et al.  (US 2007/0017259) or Seo et al.  (KR 2008-0094513), and further in view of Kim et al.  (US 2021/0332521).
Regarding claims 2 and 14, Lee, in view of Cho or Seo, is relied upon as above, but does not expressly disclose wherein the pair of insertion protrusions are symmetric to each other with respect to the longitudinal direction of the lifter frame.
Kim discloses a front-loading washing machine having a washing tub that spins (120) and lifters (130) protruding from the inner circumferential surface of the washing tub, the lifters having six locking members (440) symmetrically arranged along the lengthwise direction of the lifter (paragraph 62) to fasten the lifters to the washing tub (120).
Because it is known in the art to use a symmetrical locking member arrangement, and the results of the modification would be predictable, namely, arranging the fasteners in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the pair of insertion protrusions are symmetric to each other with respect to the longitudinal direction of the lifter frame.
Claims 3-6, and 15-17 are considered to be met by the combination of Lee, in view of Kim, as applied above and which results in: wherein each of the pair of insertion protrusions comprises: a vertical portion extending downward from a bottom surface of the frame base (see Figure 9: 112); and a catching portion angled from a lower end of the vertical portion toward a center of the frame base (Figure 9: 112; paragraph 37); wherein the lifter frame further comprises a fastening boss protruding from the inner surface of the lifter frame toward the inner circumferential surface of the drum (119), and a fastening hole is defined in the drum such that the fastening boss and the fastening hole are fastened to each other by a fastening member (paragraphs, 33, 46, 50); wherein the fastening hole includes a pair of fastening holes that are disposed diagonally to each other with respect to a center line along the longitudinal direction of the lifter (see Figure 9d at 119); wherein the fastening boss protrudes from an inner surface of the frame upper plate toward the inner circumferential surface of the drum (Figures 5, 6, 9: 119).

Claim(s) 7-8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202), in view of Cho et al.  (US 2007/0017259) or Seo et al.  (KR 2008-0094513), and further in view of Song et al.  (US 2003/0000105).
Regarding claims 7 and 18, Lee, in view of Cho or Seo, is relied upon as above, but does not expressly disclose wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.
Song disclose a drum for a clothes drier having a plurality of baffles (114) wherein two baffles are formed at both sides of a drum and another baffle is located at a center of the drum to prevent clothes from gathering (100; Figure 11)
Because it is known in the art to have baffles distributed to front and rear sides of a drum, and the results of the modification would be predictable, namely, preventing gathering of clothes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.
Claims 8 and 19 are considered to be met by the combination of Lee, in view of Song, as applied above and which results in: wherein a center line of the plurality of front lifters along the longitudinal direction (Song: Figure 11, line at left elements 114) and a center line of the plurality of rear lifters along the longitudinal direction are different (Song: Figure 11, line at right elements 114).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202), in view of Cho et al.  (US 2007/0017259) or Seo et al.  (KR 2008-0094513), and further in view of Noh et al.  (US 2019/0048512).
Regarding claims 12 and 20, Lee, in view of Cho or Seo, is relied upon as above and further discloses wherein the lifter frame is made of a synthetic resin material (paragraph 40), but does not expressly disclose wherein the frame cover is made of a metal material.
Noh discloses a laundry treatment apparatus having an inner lifter (60) formed of a metal (paragraph 131) and an outer lifter (70) coupled to the drum and formed of an engineering plastic because it is more economical (paragraph 148).
Because it is known in the art to have a plastic outer lifter coupled to the drum and an inner lifter formed of metal, and the results of the modification would be predictable, namely, forming an economical lifter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the frame cover is made of a metal material.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating apparatus as defined by the combination of claims 1 and 10.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2017/0191202), to further include wherein: a coupling tab is protrudes from a lower end portion of the frame cover, a tab binding port, into which the coupling tab is inserted based on the lifter frame being coupled to the frame cover, is defined inside the seating groove of the lifter frame, and a tab guide portion is provided at the frame sidewall, protrudes toward the tab binding port, and has a shape including an inclined surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711